Electronically Filed
                                                      Supreme Court
                                                      SCWC-29352
                                                      31-JUL-2013
                                                      02:12 PM
                            SCWC-29352

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


  STATE OF HAWAI#I, ex rel. DAVID M. LOUIE, Attorney General,
        and DEAN H. SEKI, Comptroller, State of Hawai#i,
      Petitioners/Plaintiffs-Appellants, Cross-Appellees,

                                vs.

            HAWAII GOVERNMENT EMPLOYEES ASSOCIATION,
     AFSCME LOCAL NO. 152, AFL-CIO; UNITED PUBLIC WORKERS,
    AFSCME LOCAL NO. 646, AFL-CIO; ROYAL STATE CORPORATION;
    ROYAL STATE NATIONAL INSURANCE COMPANY, LTD.; THE ROYAL
      INSURANCE AGENCY, INC.; VOLUNTARY EMPLOYEES’ BENEFIT
  ASSOCIATION OF HAWAII; MANAGEMENT APPLIED PROGRAMMING, INC.,
       Respondents/Defendants-Appellees, Cross-Appellants.


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
               (ICA NO. 29352; CIV. NO. 02-1-0685)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioners/Plaintiffs-Appellants, Cross-Appellees
State of Hawai#i, ex rel. David M. Louie, Attorney General, and
Dean H. Seki, Comptroller, State of Hawaii’s application for writ
of certiorari filed on June 17, 2013, is hereby accepted and will
be scheduled for oral argument. The parties will be notified by
the appellate clerk regarding scheduling.
          DATED: Honolulu, Hawai#i, July 31, 2013.
Deirdre Marie-Iha
for petitioners              /s/ Mark E. Recktenwald
                             /s/ Paula A. Nakayama
Paul A. Schraff for
Royal respondents            /s/ Simeon R. Acoba, Jr.
                             /s/ Sabrina S. McKenna
Charles A. Price for
respondent HGEA              /s/ Richard W. Pollack
Adrian W. Rosehill
and Alan J. Ma for
respondent UPW